Citation Nr: 1018883	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-50 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of hands, feet, and ears.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1946 to March 
1948. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current right foot symptoms, lower extremity 
symptoms, and right hand condition are not causally or 
etiologically related to service, to include any cold weather 
injury.  


CONCLUSION OF LAW

Residuals of a cold injury to the right foot, lower 
extremities, and right hand were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, pictures taken in Korea, service 
treatment records, and private treatment records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-
adjudication notice by letter dated in December 2008.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained private treatment records and assisted the Veteran 
in obtaining evidence.  The Board notes that the Veteran has 
not been given a VA examination in connection with his claim 
of residuals of frostbite of hands, feet, and ears related to 
service because there is sufficient competent medical 
evidence on file Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Veteran's service treatment records are not on file and 
they were apparently destroyed in the 1973 fire at the 
National Personnel Records Center.  Due to the missing 
service medical records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  In a December 2008 
letter, the RO notified the Veteran of that fact and 
requested that he submit any additional information he might 
have.  In a July 2009 letter, the RO again requested any 
additional information the Veteran might have.  In August 
2009, the RO made a formal finding that VA service treatment 
records dated from September 1946 to March 1948 were 
unavailable.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise.

In sum, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.

Discussion

The Veteran contends that he has residuals of a cold weather 
injury to his feet, hands, and ears, resulting from frostbite 
he experienced while serving in Korea in 1946 to 1948.  The 
Veteran reported that he was hospitalized in December 1946 
for the flu, where he recalls being examined for residuals of 
cold injuries, which occurred in a hospital north of Seoul, 
Korea.  Further, the Veteran asserts that he was instructed 
by medical personnel to check his feet, legs, and hands, 
while serving in Korea during the winter months.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The only service treatment record available is the Veteran's 
March 1948 separation physical examination which is negative 
for complaints, treatments, or a diagnosis of frostbite of 
the feet, hands, or ears.  Physical examination revealed the 
Veteran's feet, skin, ears, and veins to be normal.    

Private treatment records dated in June 1997 to June 2003 
demonstrate that the Veteran experiences difficulty with his 
right foot, lower extremities, and right hand.  June 1997 x-
rays of his right foot show advanced spurring at the tavo-
navicular joint dorsally, degenerative spurring at the first 
metatarsal-phalangeal joint, degenerative changes of the 
hammertoe formation at the second, third, and fourth toes, 
and a large plantar calcaneal spur.  In September 2001, the 
Veteran was diagnosed with remote lower extremity venous 
insufficiency disease.  In 2003, the Veteran was treated for 
ulcerations of his right foot on several occasions.  An April 
2004 EMG study revealed right carpal tunnel syndrome.      

In a June 2008 letter, the Veteran's treating physician, Dr. 
C.A. indicated that the Veteran reports that he had extended 
frostbite exposure during his service in Korea.  He further 
reported that the Veteran has experienced protracted pain and 
lessened mobility, which "could" relate to the frostbite.  

The Board acknowledges the Veteran's multiple statements 
dated in October 2008 to December 2009 regarding his claim of 
frostbite in-service.  Specifically, the Veteran reported 
that while in service, a doctor checked his feet, legs, and 
hands twice during the winters he served in Korea, and 
advised him that he showed signs of frostbite of the feet.  
The Veteran further indicated that the doctor gave him a can 
of powder and told him to cut his toe nails straight across, 
as well as advised him to change his socks often.  The Board 
also notes that the Veteran has continued to allege that he 
experiences numbness and tingling in his hands and feet, as 
well as discoloration of his toe nails.  Finally, the Board 
notes that the Veteran reported having inadequate equipment 
and gear while serving in Korea.  

The Board finds that the preponderance of the evidence is 
against the claim of service connection residuals of cold 
weather injuries to hands, feet, and ears.  While the Veteran 
indicated that he was treated for frostbite in service, his 
complete service treatment records are unavailable.  The 
Board notes, however, that the report of the March 1948 
separation physical examination described the Veteran's feet, 
veins, skin, and ears as normal, and the Veteran did not 
report a history of any cold injury symptoms during service.

As for the Veteran's contention that he was treated for 
frostbite in service, although he is competent to describe 
symptoms of frostbite or cold exposure, the determination as 
to the presence of the disability is medical in nature, that 
is, not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Savage v. 
Gober, 10 Vet. App. 488 (1997) (On the question of whether 
the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent); see 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  Thus, the Board 
finds that the Veteran's statements are not competent 
evidence to substantiate the claim that he suffered frostbite 
in service and currently has the residuals thereof.  38 
C.F.R. § 3.159; Jandreau, 492 F.3d at 1372. 

There is no evidence of a right foot disorder until 1997, of 
a lower extremity condition until 2001, or of a right hand 
condition until 2004; more than 45 years subsequent to 
separation from service.  Such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  The 
June 2008 private physician's opinion is speculative at best 
and of little evidentiary value in that he stated that the 
Veteran's protracted pain and lessened mobility "could" 
relate to frostbite.  The use of "could" renders the 
opinion speculative.  Service connection may not be based on 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102; see also Davis v. West, 13 Vet. App. 178 (1999).  

While the Board acknowledges the Veteran's meritorious 
service and has considered his statements, without a medical 
opinion linking the Veteran's current disabilities to his 
service, there is no basis for granting service connection.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for residuals of a cold injury to the feet, lower 
extremities, ears, and right hand.  Consequently, the benefit 
of the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for residuals of cold injuries to hands, 
feet, and ears is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


